Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a learning signal, pioneer signal, and supervisor signal, classified in CPC G05B13/027.
II.	Claims 8-14, drawn to a pioneer agent, classified in CPC G06N20/00.
III.	Claims 15-20, drawn to state transitions and corresponding rewards, classified in CPC G06N3/08.

The inventions are distinct, each from the other because of the following reasons: 
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). 

In the instant case, the subcombinations have separate utility such as a learning signal, pioneer signal, and supervisor signal does not require a pioneer agent, as required by invention II; and a learning signal, pioneer signal, and supervisor signal does not require state transitions and corresponding rewards, as required by invention III; 
a pioneer agent does not require a learning signal, pioneer signal, and supervisor signal, as required by invention I; and a pioneer agent does not require state transitions and corresponding rewards, as required by invention III;
state transitions and corresponding rewards does not require a learning signal, pioneer signal, and supervisor signal, as required by invention I; and state transitions and corresponding rewards does not require a pioneer agent, as required by invention II.

As presently filed, and with respect to the explanation of this restriction requirement, claims 1-7 are subcombinations useable together in the same combination, wherein these claims are representative of different features disclosed with respect to the “a learning signal, pioneer signal, and supervisor signal."  These claims 1-7 notated as subcombination group I.
As presently filed, and with respect to the explanation of this restriction requirement, claims 8-14 are subcombinations useable together in the same combination, wherein these claims are representative of different features disclosed with respect to the “a pioneer agent."  These claims 8-14 are notated as subcombination group II.
As presently filed, and with respect to the explanation of this restriction requirement, claims 15-20 are subcombinations useable together in the same combination, wherein these claims are representative of different features disclosed with respect to the “state transitions and corresponding rewards."  These claims 15-20 are notated as subcombination group III.

To summarize, the applicant should elect I, II, or III.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117